            Case 2:19-cv-01294-RAJ-MLP Document 23 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    RAMON SILVA,

 9                                   Plaintiff,             Case No. C19-1294-RAJ

10           v.
                                                            ORDER GRANTING IN PART AND
11    CAMERON WALKER, et al.,                               DENYING IN PART DEFENDANTS’
                                                            MOTION TO DISMISS
12                                   Defendants.

13

14          The Court, having reviewed Plaintiff’s complaint, Defendants’ motion to dismiss, the

15   Report and Recommendation of the Honorable Michelle L. Peterson, United States Magistrate

16   Judge, any objections thereto, and the remaining record, hereby finds and ORDERS as follows:

17          (1)     The Report and Recommendation is approved and adopted.

18          (2)     Defendants’ motion to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(6)

19   (dkt. # 11) is GRANTED in part and DENIED in part. Defendants’ motion is GRANTED to the

20   extent Plaintiff claims that the deployment of pepper spray and placement on a restraint board

21   constituted excessive force, and to the extent Plaintiff claims that Defendants failed to protect

22   him from himself. Defendants’ motion to dismiss is DENIED to the extent Plaintiff claims that

23
     ORDER GRANTING IN PART AND
     DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS - 1
           Case 2:19-cv-01294-RAJ-MLP Document 23 Filed 04/17/20 Page 2 of 2



 1   his prolonged restraint and exposure to pepper spray without decontamination constituted

 2   excessive force and deliberate indifference.

 3             (3)    Defendants are directed to file an answer to Plaintiff’s complaint addressing

 4   Plaintiff’s remaining claim not later than fourteen (14) days from the date on which this Order is

 5   signed.

 6             (4)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

 7   defendants, and to the Honorable Michelle L. Peterson.

 8             DATED this 17th day of April, 2020.

 9

10
                                                           A
                                                           The Honorable Richard A. Jones
11
                                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING IN PART AND
     DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS - 2
